DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species B – drawn to Figs. 41-66 in the reply filed on January 18, 2021 is acknowledged.  The traversal is on the ground(s) that (A) the sole cited reference (i.e. Hall US 4779722) fails to teach or suggest certain special technical features recited in claim 1, such as “a shuttle element disposed within the fluid cavity and axially actuatable along the main axis into and out of a seal position (Remarks pg. 1-2) and (B) claim 1, the only independent claim currently pending, is readable onto each of Species A-C, and is therefore generic to all of Species A-C….the species election requirement be withdrawn. Essentially, applicant argues that since Species A-C share this common technical feature, the election of species requirement is not proper (Remarks pg. 2).  
	This is not found persuasive because: in response to (A): Upon further review, examiner concedes that Hall does not the special technical feature of “a shuttle element disposed within the fluid cavity and axially actuatable along the main axis into and out of a seal position.” However, upon an updated search, this special technical feature still does not make a contribution over the following prior art(s): Sharon et al. (US 20130075287; hereinafter Sharon) and Renault (US 5564600; hereinafter Renault), each teach a See the art rejection(s) below to see how Sharon and Renault discloses this special technical feature of claim 1; emphasis added.
	In response to (B): Examiner contends that the species presented comprise mutually exclusive features thereby dictating that a requirement for restriction is indeed proper.  The mere fact that the species contain common elements has no bearing on whether or not the requirement of restriction is proper.  Such common elements may be encompassed by a generic claim; however, the differing features that are found in some and not other subsequent embodiments are what dictate the application of the requirement.
For at least these reason(s): the election of species requirement is still deemed proper and is therefore made FINAL.
Claims 22-28 were and are still withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Therefore, claims 1-20 are currently pending and will be examine on their merits in this office action.


Claim Objections
Claims 2-20 is/are objected to because of the following informalities:  In claims 2-20, Ln. 1, the preamble of each claims reads, “A beverage bottle system…” which should all be change to “[[A]] The beverage bottle system…” to establish the proper antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renault (US 5564600; hereinafter Renault).
Regarding claim 1, Renault discloses a beverage bottle system embodiment (as shown in Figs. 1-4) comprising: 
a first housing element (1) and a second housing element (2) in mutual engagement with one another to at least partially define a fluid vessel with a fluid cavity therein, the fluid cavity including a first fluid compartment and a second fluid compartment, the first housing element being rotatable with respect to the second housing element about a main axis for rotation of the first housing element between a storage position (see Renault Fig. 2) and a mix position (see Renault Figs. 3-4); and 
a shuttle element (F, 12, 22) disposed within the fluid cavity and axially actuatable along the main axis into and out of a seal position, wherein the beverage bottle system is configured such that 
(a) rotation of the first housing element toward the storage position actuates the shuttle element toward the seal position; 
(b) rotation of the first housing element toward the mix position actuates the shuttle element away from the seal position; 
(c) the first and second fluid compartments are sealed from fluid communication with one another when the shuttle element is in the seal position; and 

Regarding claim 13, Renault further discloses further comprising a closure element (3), wherein 
(a) the second housing element includes a closure securement portion (36) and a dispense aperture (i.e. the upper open end of the second housing), the dispense aperture configured to be in fluid communication between the second fluid compartment and the ambient environment; and 
(b) the closure element is configured to (i) engage the closure securement portion to seal the dispense aperture from fluid communication with the ambient environment; and (ii) disengage the closure securement portion to expose the dispense aperture to fluid communication with the ambient environment (see Renault Figs. 1-4).
Regarding claim 16, Renault further discloses wherein an intermediate mixing compartment (29) is formed between the first fluid compartment and the second fluid compartment when the shuttle element is not in the seal position (see Renault Figs. 1-4).
Regarding claim 17, Renault further discloses wherein 
(a) the first fluid chamber contains a first beverage fluid (A); 
(b) the second fluid compartment contains a second beverage fluid (B) different from the first beverage fluid; 
(c) the shuttle element is in the seal position (see Renault Fig. 2).




Alternative rejection(s)
Claims 1, 13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharon et al. (US 20130075287; hereinafter Sharon).
Regarding claim 1, Sharon discloses a beverage bottle system embodiment (as shown in Figs. 3a-c) comprising: 
a first housing element (80) and a second housing element (60) in mutual engagement with one another to at least partially define a fluid vessel with a fluid cavity therein, the fluid cavity including a first fluid compartment (86) and a second fluid compartment (68), the first housing element being rotatable with respect to the second housing element about a main axis for rotation of the first housing element (i.e. via threads 74 – see Sharon Fig. 3c) between a storage position (as shown in Sharon Fig. 3a) and a mix position (as shown in Sharon Fig. 3c); and 
a shuttle element (66) disposed within the fluid cavity and axially actuatable along the main axis into and out of a seal position, wherein the beverage bottle system is configured such that 
(a) rotation of the first housing element toward the storage position actuates the shuttle element toward the seal position; 
(b) rotation of the first housing element toward the mix position actuates the shuttle element away from the seal position; 
(c) the first and second fluid compartments are sealed from fluid communication with one another when the shuttle element is in the seal position; and 
(d) the first and second fluid compartments are in fluid communication with one another when the shuttle element is not in the seal position (Sharon [0068-0072]).
Regarding claim 13, Sharon further discloses further comprising a closure element, wherein 
(a) the second housing element includes a closure securement portion and a dispense aperture, the dispense aperture configured to be in fluid communication between the second fluid compartment and the ambient environment; and 

Regarding claim 16, Sharon further discloses wherein an intermediate mixing compartment is formed between the first fluid compartment and the second fluid compartment when the shuttle element is not in the seal position (Sharon [0068-0072]).
Regarding claim 17, Sharon further discloses wherein 
(a) the first fluid chamber contains a first beverage fluid; 
(b) the second fluid compartment contains a second beverage fluid different from the first beverage fluid; 
(c) the shuttle element is in the seal position (Sharon [0068-0072]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renault in view of Corbitt (US 20060254936 – art of record; hereinafter Corbitt).
Regarding claim 15, Renault teaches all the structural limitations as set forth in claim 1, except for wherein the first housing element includes a base portion with a circumferentially uneven gripping surface.
	Corbitt is in the same field of endeavor as the claimed invention, which is a multi-compartmented bottle system. Corbitt teaches a beverage bottle system (10) comprising: a first housing element (17) and a second housing element (15) in mutual engagement with one another to at least partially define a fluid vessel with a fluid cavity therein, the fluid cavity including a first fluid compartment (30) and a second fluid compartment (29), and wherein the first housing includes a base portion with circumferentially uneven gripping surface (i.e. in the form of ribs (28); Corbitt [0011-0019] and Figs. 1-4).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first housing (of Sharon) to have a similar gripping surface (as taught by Corbitt) to allow the user a better grip of the overall bottle system.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon in view of Corbitt et al. (US 20060254936 – art of record; hereinafter Corbitt).
Regarding claim 15, Sharon teaches all the structural limitations as set forth in claim 1, except for wherein the first housing element includes a base portion with a circumferentially uneven gripping surface.
	Corbitt is in the same field of endeavor as the claimed invention, which is a multi-compartmented bottle system. Corbitt teaches a beverage bottle system (10) comprising: a first housing element (17) and a second housing element (15) in mutual engagement with one another 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first housing (of Sharon) to have a similar gripping surface (as taught by Corbitt) to allow the user a better grip of the overall bottle system.


Allowable Subject Matter
Claims 2-12, 14 and 18-20 is/are objected to as being dependent upon a rejected base claim (in particular claims 1 and 17 (respectively)), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736